                       Case 3:18-cv-05982-WHA Document 323 Filed 03/08/21 Page 1 of 32


                   1   LATHAM & WATKINS LLP
                       Elizabeth L. Deeley (CA Bar No. 230798)
                   2    elizabeth.deeley@lw.com
                       Michael H. Rubin (CA Bar No. 214636)
                   3    michael.rubin@lw.com
                       Melanie M. Blunschi (CA Bar No. 234264)
                   4    melanie.blunschi@lw.com
                       505 Montgomery Street, Suite 2000
                   5   San Francisco, CA 94111-6538
                       T: +1.415.391.0600/F: +1.415.395.8095
                   6   Andrew B. Clubok (pro hac vice)
                        andrew.clubok@lw.com
                   7   Susan E. Engel (pro hac vice)
                        susan.engel@lw.com
                   8   555 Eleventh Street, NW, Suite 1000
                       Washington, D.C. 20004-1304
                   9   T: +1.202.637.2200/F: +1.202.637.2201
               10      Serrin Turner (pro hac vice)
                        serrin.turner@lw.com
               11      885 Third Avenue
                       New York, NY 10022-4834
               12      T: +1.212.906.1200/F: +1.212.751.4864
                       Attorneys for Defendant Facebook, Inc.
               13

               14

               15                               UNITED STATES DISTRICT COURT
               16                             NORTHERN DISTRICT OF CALIFORNIA
               17                                    SAN FRANCISCO DIVISION
               18
                       STEPHEN ADKINS, an individual and             No. C 18-05982 WHA (JSC)
               19      Michigan resident, on behalf of himself and         Consolidated Cases:
                       all others similarly situated,                No. C 19-00117 WHA
               20
                                                Plaintiff,           DEFENDANT FACEBOOK, INC.’S
               21                                                    OPPOSITION TO PLAINTIFF’S
                                     v.                              MOTION FOR ATTORNEYS’ FEES,
               22                                                    LITIGATION COSTS, AND SERVICE
                       FACEBOOK, INC.,                               AWARD
               23
                                                Defendant.           Date: April 8, 2021
               24                                                    Time: 8:00 a.m.
                                                                     Court: Courtroom 12, 19th Floor
               25                                                    Hon. William Alsup

               26

               27

               28

                                                                                     FACEBOOK’S OPP. TO MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                     ATTORNEYS’ FEES AND COSTS
                                                                                      CASE NO. C 18-05982 WHA (JSC)
                           Case 3:18-cv-05982-WHA Document 323 Filed 03/08/21 Page 2 of 32


                       1                                                  TABLE OF CONTENTS
                       2                                                                                                                                          Page
                       3   I.     INTRODUCTION ...............................................................................................................1
                       4
                           II.    BACKGROUND .................................................................................................................3
                       5
                                  A.        The Court’s Dismissal of Claims and Plaintiffs ......................................................3
                       6
                                  B.        Class Certification for Injunctive Class and Daubert Motions ................................4
                       7
                                  C.        Settlement ................................................................................................................5
                       8
                           III.   LEGAL STANDARD..........................................................................................................5
                       9
                           IV.    ARGUMENT .......................................................................................................................6
                   10
                                  A.        Class Counsel’s Billing Records Are Inadequate to Support the Fee
                   11
                                            Request .....................................................................................................................6
                   12
                                  B.        Class Counsel’s Proposed Lodestar Is Much Too High ..........................................9
                   13
                                            1.         Class Counsel’s Top-Heavy Staffing Warrants a Reduction .......................9
                   14
                                            2.         Class Counsel’s Use of Too Many Timekeepers From Too Many
                   15                                  Firms Warrants a Reduction ......................................................................12

                   16                       3.         Work That Did Not Benefit The Class Should Be Excluded.....................14

                   17             C.        There Is No Basis for a Bonus Multiplier ..............................................................20

                   18             D.        Class Counsel Seeks Impermissible Cost Reimbursements ..................................22
                   19                       1.         Most Costs Should be Eliminated for Lack of Statutory Foundation ........22
                   20                       2.         No Costs Should be Awarded for Expert Witnesses Regarding
                                                       Identity Theft or Damages .........................................................................24
                   21
                                            3.         Class Counsel Fails to Provide Adequate Documentation for Costs
                   22                                  Sought ........................................................................................................24
                   23      V.     CONCLUSION ..................................................................................................................25
                   24

                   25

                   26

                   27

                   28

I                                                                                                                           FACEBOOK’S OPP. TO MOT. FOR
    ATTORNEYS AT LAW
                                                                                                                            ATTORNEYS’ FEES AND COSTS
     SAN FRANCISCO
                                                                                                i                            CASE NO. C 18-05982 WHA (JSC)
                       Case 3:18-cv-05982-WHA Document 323 Filed 03/08/21 Page 3 of 32


                   1                                                     TABLE OF AUTHORITIES
                   2                                                                                                                                          Page(s)
                   3                                                                      CASES
                   4
                       In re Adobe Sys., Inc. Privacy Litig.,
                   5       66 F. Supp. 3d 1197 (N.D. Cal. 2014) .....................................................................................21

                   6   In re Anthem, Inc. Data Breach Litig.,
                           No. 15-02617-LHK, 2018 WL 3960068 (N.D. Cal. Aug. 17, 2018).............................9, 11, 21
                   7
                       Bain v. Oxford Health Ins. Inc.,
                   8      No. 15-03305-EMC, 2020 WL 1332080 (N.D. Cal. Mar. 23, 2020) ......................................12
                   9   Beastie Boys v. Monster Energy Co.,
               10         112 F. Supp. 3d 31 (S.D.N.Y. 2015)........................................................................................12

               11      In re Bluetooth Headset Prod. Liab. Litig.,
                           654 F.3d 935 (9th Cir. 2011) ...................................................................................................20
               12
                       Branco v. Credit Collection Servs.,
               13         No. 10-01242-MCE, 2011 WL 6003877 (E.D. Cal. Dec. 1, 2011) .........................................18
               14      Carbonell v. INS,
               15         429 F.3d 894 (9th Cir. 2005) ...................................................................................................22

               16      Caudle v. Sprint/United Mgmt. Co.,
                          No. 17-06874-WHA, 2019 WL 6841239 (N.D. Cal. Dec. 16, 2019) ......................................25
               17
                       Chalmers v. City of Los Angeles,
               18         796 F.2d 1205 (9th Cir. 1986), as amended on denial of reh’g, 808 F.2d 1373
                          (9th Cir. 1987)..........................................................................................................................23
               19
                       Chambers v. Whirlpool Corp.,
               20
                          980 F.3d 645 (9th Cir. 2020) ...............................................................................................2, 20
               21
                       Chang v. County of Santa Clara,
               22         No. 15-02502-RMW, 2016 WL 6162460 (N.D. Cal. Oct. 24, 2016), aff’d sub
                          nom. Shiow-Huey Chang v. County of Santa Clara, 726 F. App’x 565 (9th Cir.
               23         2018) ........................................................................................................................................14
               24      Crawford Fitting Co. v. J.T. Gibbons, Inc.,
                          482 U.S. 437 (1987) ...........................................................................................................22, 23
               25

               26      In re Equifax Inc. Customer Data Sec. Breach Litig.,
                           2020 WL 256132 (N.D. Ga. Mar. 17, 2020)............................................................................21
               27
                       Etter v. Allstate Ins. Co.,
               28          No. 17-00184, Dkt. 141 (N.D. Cal. Aug. 28, 2018) ..................................................................6

                                                                                                                               FACEBOOK’S OPP. TO MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                                   ii                            ATTORNEYS’ FEES AND COSTS
                                                                                                                                CASE NO. C 18-05982 WHA (JSC)
                       Case 3:18-cv-05982-WHA Document 323 Filed 03/08/21 Page 4 of 32


                   1   Etter v. Allstate Ins. Co.,
                           No. 17-00184-WHA, 2018 WL 5791883 (N.D. Cal. Nov. 4, 2018) .........................................7
                   2
                       Fair Hous. Ctr. of Sw. Michigan v. Hunt,
                   3
                          No. 09-593-JGS, 2013 WL 5719152 (W.D. Mich. Oct. 21, 2013)..........................................12
                   4
                       Farrar v. Hobby,
                   5      506 U.S. 103 (1992) .................................................................................................................14

                   6   Ferland v. Conrad Credit Corp.,
                          244 F.3d 1145 (9th Cir. 2001) .................................................................................................13
                   7
                       Fischer v. SJB–P.D. Inc.,
                   8      214 F.3d 1115 (9th Cir. 2000) ...................................................................................................8
                   9
                       Gbotoe v. Jennings,
               10         No. 17-06819-WHA, 2018 WL 5981951 (N.D. Cal. Nov. 14, 2018) .................................5, 14

               11      Gonzalez v. City of Maywood,
                          729 F.3d 1196 (9th Cir. 2013) ......................................................................................... passim
               12
                       Grove v. Wells Fargo Fin. Cal., Inc.,
               13         606 F.3d 577 (9th Cir. 2010) ...................................................................................................22
               14
                       Hanlon v. Chrysler Corp.,
               15         150 F.3d 1011 (9th Cir. 1998) ...................................................................................................5

               16      Harris v. Marhoefer,
                          24 F.3d 16 (9th Cir. 1994) .......................................................................................................23
               17
                       Hensley v. Eckerhart,
               18         461 U.S. 424 (1983) ......................................................................................................... passim
               19      Hernandez v. Grullense,
               20         No. 12-03257-WHO, 2014 WL 1724356 (N.D. Cal. Apr. 30, 2014) ........................................9

               21      In re HP Printer Firmware Update Litig.,
                           No. 16-05820-EJD, 2019 WL 2716287 (N.D. Cal. June 28, 2019)...........................................9
               22
                       Il Fornaio (Am.) Corp. v. Lazarri Fuel Co., LLC,
               23          No. 13-05197-WHA, 2015 WL 2406966 (N.D. Cal. May 20, 2015) .............................. passim
               24      Johnson v. Metro-Goldwyn-Mayer Studios Inc.,
                          No. 17-541-RSM, 2018 WL 5013764 (W.D. Wash. Oct. 16, 2018), aff’d sub
               25
                          nom. Johnson v. MGM Holdings, Inc, 943 F.3d 1239 (9th Cir. 2019) ....................................25
               26
                       Johnson v. MGM Holdings, Inc,
               27         943 F.3d 1239 (9th Cir. 2019) ...................................................................................................8

               28

                                                                                                                        FACEBOOK’S OPP. TO MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                              iii                         ATTORNEYS’ FEES AND COSTS
                                                                                                                         CASE NO. C 18-05982 WHA (JSC)
                       Case 3:18-cv-05982-WHA Document 323 Filed 03/08/21 Page 5 of 32


                   1   Jordan v. Multnomah Cnty.,
                          815 F.2d 1258 (9th Cir. 1987) .................................................................................................12
                   2
                       Lahiri v. Universal Music and Video Distrib. Corp.,
                   3
                          606 F.3d 1216 (9th Cir. 2010) .........................................................................................6, 8, 25
                   4
                       Lanard Toys Ltd. v. Dimple Child LLC,
                   5      No. 19-616-PA, 2020 WL 4032668 (C.D. Cal. May 4, 2020), aff’d, 2021 WL
                          567773 (9th Cir. Feb. 16, 2021)...............................................................................................18
                   6
                       Lewis v. Silvertree Mohave Homeowners’ Assoc., Inc.,
                   7      No. 16-03581-WHA, 2017 WL 5495816 (N.D. Cal. Nov. 16, 2017) .......................................7
                   8   Mahach-Watkins v. Depee,
                   9     593 F.3d 1054 (9th Cir. 2010) .................................................................................................18

               10      McCown v. City of Fontana,
                         565 F.3d 1097 (9th Cir. 2009) .............................................................................................5, 14
               11
                       McLaughlin v. Wells Fargo,
               12        No. 15-02904-WHA, 2017 WL 994969 (N.D. Cal. Mar. 15, 2017)......................................6, 8
               13      Pelayo v. Platinum Limousine Servs., Inc.,
               14         804 F. App’x 522 (9th Cir. 2020) ............................................................................................18

               15      Perdue v. Kenny A. ex rel. Winn,
                          559 U.S. 542 (2010) ...................................................................................................................5
               16
                       Red v. Kraft Foods Inc.,
               17         680 F. App’x 597 (9th Cir. 2017) ......................................................................................15, 18
               18      Red v. Kraft Foods, Inc.,
                          No. 10-1028-GW, 2015 WL 12670201 (C.D. Cal. Apr. 29, 2015) .........................................15
               19

               20      Robb v. Fitbit Inc.,
                          No. 16-00151-SI, 2018 WL 2371618 (N.D. Cal. May 3, 2018) ..............................................12
               21
                       Rodriguez v. County of Los Angeles,
               22         96 F. Supp. 3d 1012 (C.D. Cal. 2014), aff’d, 891 F.3d 776 (9th Cir. 2018) ..............................8
               23      Rodriguez v. Disner,
                          688 F.3d 645 (9th Cir. 2012) ...................................................................................................23
               24
                       Ryan v. Editions Ltd. West,
               25
                          786 F.3d 754 (9th Cir. 2015) .....................................................................................................7
               26
                       San Francisco N.A.A.C.P. v. San Francisco Unified Sch. Dist.,
               27         284 F.3d 1163 (9th Cir. 2002) .................................................................................................14

               28

                                                                                                                         FACEBOOK’S OPP. TO MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                               iv                          ATTORNEYS’ FEES AND COSTS
                                                                                                                          CASE NO. C 18-05982 WHA (JSC)
                       Case 3:18-cv-05982-WHA Document 323 Filed 03/08/21 Page 6 of 32


                   1   Schwarz v. Sec’y of Health & Human Servs.,
                          73 F.3d 895 (9th Cir. 1995) .......................................................................................................8
                   2
                       Smith v. K-Mart Corp.,
                   3
                          899 F. Supp. 503 (E.D. Wash. 1995) .......................................................................................20
                   4
                       Thorne v. City of El Segundo,
                   5      802 F.2d 1131 (9th Cir. 1986) .................................................................................................14

                   6   United States v. Ne. Med. Servs., Inc.,
                          No. 10-1904-CW, 2016 WL 629019 (N.D. Cal. Feb. 17, 2016) .............................................12
                   7
                       Ursic v. Bethlehem Mines,
                   8      719 F.2d 670 (3d Cir. 1983).......................................................................................................9
                   9
                       Vargas v. Howell,
               10         949 F.3d 1188 (9th Cir. 2020) .................................................................................................14

               11      Vizcaino v. Microsoft Corp.,
                          290 F.3d 1043 (9th Cir. 2002) ...................................................................................................9
               12
                       W. Va. Univ. Hosps., Inc. v. Casey,
               13         499 U.S. 83 (1991) ...................................................................................................................22
               14
                       Wakefield v. Wells Fargo & Co.,
               15        No. 13-05053-LB, 2015 WL 3430240 (N.D. Cal. May 28, 2015) ..........................................24

               16      Welch v. Metro. Life Ins. Co.,
                          480 F.3d 942 (9th Cir. 2007) .................................................................................................5, 8
               17
                       In re Yahoo! Inc. Customer Data Sec. Breach Litig.,
               18          No. 16-02752-LHK, 2020 WL 4212811 (N.D. Cal. July 22, 2020) ................................ passim
               19                                                                   STATUTES
               20
                       28 U.S.C. § 1920 ..................................................................................................................6, 22, 23
               21
                       42 U.S.C. § 1988 ............................................................................................................................23
               22
                                                                                        RULES
               23
                       Fed. R. Civ. P. 23(h) ........................................................................................................5, 6, 22, 24
               24
                       Fed. R. Civ. P. 54(d) ......................................................................................................................22
               25
                       N.D. Cal. L.R. 54-3 ........................................................................................................................22
               26

               27

               28

                                                                                                                            FACEBOOK’S OPP. TO MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                                 v                            ATTORNEYS’ FEES AND COSTS
                                                                                                                             CASE NO. C 18-05982 WHA (JSC)
                       Case 3:18-cv-05982-WHA Document 323 Filed 03/08/21 Page 7 of 32


                   1   I.     INTRODUCTION

                   2          Class Counsel’s request for nearly $12 million in fees and costs—including a bonus of over

                   3   $2.1 million—for a settlement that yielded no monetary recovery to the Class is not supported by

                   4   law and runs contrary to the guidance provided by this Court when it appointed them.

                   5          To be sure, the Class obtained valuable relief following this litigation: though Facebook

                   6   promptly addressed the vulnerability that criminals had exploited to gather user information, and

                   7   adopted on its own a variety of measures to prevent similar vulnerabilities in the future, the

                   8   settlement goes a step further by confirming specific security commitments that will remain in

                   9   place for at least the next five years. Facebook also agreed to have its compliance with those

               10      security commitments assessed by an independent third-party vendor throughout that five-year

               11      period. But the settlement does not provide for any money damages because the Court recognized

               12      that none were warranted: there was ultimately no evidence that the class representative (or anyone

               13      else) suffered any cognizable harm from the attack that could be tried on a classwide basis.

               14             Yet in just over 16 months, Class Counsel racked up a very sizeable bill pursuing damages

               15      theories that conferred no benefit on the Class. And Class Counsel now asks that this bill be paid

               16      without scrutiny, refusing to provide project-level or even chronological time records. The

               17      documentation deficiencies alone require a substantial reduction in recoverable fees. But on top

               18      of that, even the high-level, block-billed figures they have submitted reveal that the matter was not

               19      handled efficiently: Over 100 timekeepers from 17 different firms billed to this matter, with

               20      partners billing more than half of the hours, even for tasks like “Document Management and QC.”

               21      This top-heavy staffing yields a blended hourly rate that is 35.8% higher than the average awarded

               22      in other recent data breach settlements, and stands in stark contrast to the Court’s instructions:

               23             I’ll give you my lecture on the plaintiffs’ side. I like streamlined. One lawyer, one
                              firm is the best. Now, maybe you don’t want to give me that. Okay, I can maybe
               24
                              live with two, but what we can’t have is a top-heavy structure that is going to rack
               25             up big fees, and I don’t like that. That’s just a waste of money. So you need to
                              think of a good system, even for the interim counsel part, to avoid the problem of a
               26             top-heavy plaintiff counsel structure. Please take that to heart.
               27      Tr. of Jan. 9, 2019 Case Management Conf., at 114-15 (Dkt. 71).

               28
                                                                                              FACEBOOK’S OPP. TO MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            1                   ATTORNEYS’ FEES AND COSTS
                                                                                               CASE NO. C 18-05982 WHA (JSC)
                       Case 3:18-cv-05982-WHA Document 323 Filed 03/08/21 Page 8 of 32


                   1          Class Counsel’s refusal to provide sufficiently detailed billing records obfuscates how

                   2   much time was spent on unnecessary projects, but there can be no doubt that substantial swaths of

                   3   their litigation efforts were unsuccessful. Named plaintiffs dwindled from 17 to one; only two of

                   4   the 10 claims survived dismissal; Plaintiff’s star “identity theft expert” was struck on Daubert

                   5   grounds because his reports were “riddled with error” and he merely “sa[id] whatever [was]

                   6   convenient to the case at hand” (Order on Motion for Class Certification and on Motions to Strike

                   7   (“Class Cert. Order”) (Dkt. 260) at 6-7); and, most critically, no damages class was certified (id.

                   8   at 10). Any award to Class Counsel should be commensurate with the reasonable level of effort

                   9   necessary to secure the specific settlement achieved here—and should not reward wasteful efforts

               10      that did not benefit the Class.

               11             Against this backdrop, Class Counsel’s request for a $2.1 million bonus, using a multiplier

               12      of 1.253 on top of its already inflated lodestar, should be rejected. There is a “strong presumption

               13      that the lodestar is sufficient,” and an upward multiplier is warranted only in “rare and exceptional

               14      circumstances.” Chambers v. Whirlpool Corp., 980 F.3d 645, 665 (9th Cir. 2020) (citation omitted)

               15      (reversing upward multiplier). The requested multiplier exceeds that awarded in other data breach

               16      suits that involved significant monetary recoveries in addition to security enhancements. See, e.g.,

               17      In re Yahoo! Inc. Customer Data Sec. Breach Litig., No. 16-02752-LHK, 2020 WL 4212811, at

               18      *37 (N.D. Cal. July 22, 2020). Moreover, Class Counsel’s argument that this case merits a

               19      multiplier because it is “novel” is belied by their approach to the litigation: Class Counsel followed

               20      the same playbook they used in prior cases—even though it did not fit the facts of this case—right

               21      down to hiring their usual experts, one of whom this Court rejected for “recycl[ing] a conclusion

               22      from a different case” with the same counsel. Class Cert. Order (Dkt. 260) at 6. These are not

               23      tactics that merit a bonus.

               24             Finally, Class Counsel’s request for almost $1.2 million in costs is bloated with legally

               25      unrecoverable costs, including more than $500,000 in expert fees for excluded and irrelevant

               26      experts and extravagant travel. For example, two attorneys charged $5,643.06 and $5,538.81 for

               27      their hotel stays to attend a half-day Case Management Conference. They also seek to recover

               28      their costs for attending in-person “all hands” meetings around the country.
                                                                                               FACEBOOK’S OPP. TO MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            2                    ATTORNEYS’ FEES AND COSTS
                                                                                                CASE NO. C 18-05982 WHA (JSC)
                       Case 3:18-cv-05982-WHA Document 323 Filed 03/08/21 Page 9 of 32


                   1          As detailed herein, Facebook respectfully requests that the Court reduce Class Counsel’s

                   2   lodestar, decline the requested multiplier, and limit recoverable costs, as detailed below.

                   3   II.    BACKGROUND

                   4          A.      The Court’s Dismissal of Claims and Plaintiffs

                   5          This case arose out of an attack on Facebook through which criminals exploited the

                   6   unforeseen interaction of three features that allowed them to generate access tokens for other users.

                   7   Specifically, if a person used Facebook’s “View As” feature to view their own profile from the

                   8   perspective of a Facebook friend, at a time when the user’s birthday appeared on their Timeline,

                   9   and three other users had already sent birthday wishes to the user, then that unintended confluence

               10      of events allowed an access token to be generated for the friend in the HTML of the web page.

               11      Those access tokens could be used to compromise other users’ accounts. In the United States, the

               12      attack affected approximately 4 million users. Facebook was not aware of the issue until the attack,

               13      but upon discovery, it promptly patched the vulnerability, invalidated the access tokens for all

               14      potentially affected accounts, and publicly disclosed the breach.

               15             Facebook announced the breach on September 28, 2018. That same day—before any

               16      reasonable investigation into claims could possibly be conducted—Plaintiff Stephen Adkins and

               17      others raced to the courthouse to file class action complaints. See, e.g., Dkt. 1. The courts

               18      transferred, related, and consolidated 11 actions brought by 17 plaintiffs. Within a month, 12 of

               19      the plaintiffs voluntarily abandoned their claims. See Order re Voluntary Dismissals (Dkt. 95).

               20      The five remaining plaintiffs filed the Consolidated Class Action Complaint (Dkt. 76) on February

               21      7, 2019, seeking billions of dollars in classwide damages based on a laundry list of claimed harms

               22      that were ultimately disproven.1 See Blunschi Decl., Ex. B (Initial Disclosures) at 20-25.

               23             Knowing many of plaintiffs’ allegations to be false—for example, most of the plaintiffs

               24      were not even among the users whose access tokens were compromised—Facebook promptly

               25      sought their depositions. Class Counsel refused, until the Court ordered all plaintiffs to appear for

               26

               27      1
                         All numbered exhibits were filed with the Joint Declaration of Class Counsel in support of
                       Plaintiff’s Motion (“Joint Decl.”), Dkt. 318. Unless otherwise specified, all lettered exhibits are
               28      appended to the concurrently filed Declaration of Melanie Blunschi.
                                                                                              FACEBOOK’S OPP. TO MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            3                   ATTORNEYS’ FEES AND COSTS
                                                                                               CASE NO. C 18-05982 WHA (JSC)
                       Case 3:18-cv-05982-WHA Document 323 Filed 03/08/21 Page 10 of 32


                   1   deposition. See Tr. of May, 2, 2019 Hrg. on Mot. to Dismiss, at 44 (Dkt. 120). Two plaintiffs

                   2   dismissed their claims after depositions confirmed that they had suffered no harm. A third, Jasper

                   3   Schmidt, backed out of the case on the eve of his scheduled deposition.2 A fourth, William Bass,

                   4   effectively admitted at his deposition that he had not been harmed but did not withdraw his claims.

                   5   The Court dismissed his claims for lack of standing, and he did not seek leave to amend. See Order

                   6   on Motion to Dismiss (“MTD Order”) (Dkt. 153) at 13. Though the Court found that one plaintiff,

                   7   Stephen Adkins, had standing, his claims were narrowed significantly: of the 10 claims alleged,

                   8   the Court dismissed seven and concluded an eighth did not exist, leaving only claims for

                   9   negligence and declaratory judgment. Id. at 20. Plaintiff Adkins sought leave to amend six of the

               10      dismissed claims, but after considering the proposed amended pleading, this Court rejected the

               11      request as futile. See Order on Motion for Leave to File Amended Complaint (Dkt. 185) at 2, 7.

               12             B.      Class Certification for Injunctive Class and Daubert Motions
               13             Plaintiff moved to certify a damages class under Rule 23(b)(3), an “issues” class under

               14      Rule 23(c)(4), and an injunctive class under Rule 23(b)(2). The Court denied certification of the

               15      damages class (premised on the negligence claim) because none of Plaintiff’s myriad damages

               16      theories, including the alleged risk of identity theft, “present[ed] a cognizable injury” that could

               17      be tried on a classwide basis. Class Cert. Order (Dkt. 260) at 10-13. The Court also denied

               18      Plaintiff’s request to certify a class under Rule 23(c)(4) based on damages claims for lost time,

               19      agreeing with Facebook that “issue certification is not appropriate where the determination of

               20      liability itself requires an individualized inquiry.” Id. at 13. In the end, the Court only granted

               21      Plaintiff’s request to certify an injunctive class under Rule 23(b)(2), focused on preventing future

               22      harm. Id. at 15.

               23             Additionally, the Court excluded the testimony of the purported identity theft expert, James

               24      Van Dyke, who Plaintiff offered in support of certification of a damages class. Id. at 8. The Court

               25
                       2
                         As a scheduling accommodation, Facebook agreed to take Dr. Schmidt’s deposition on Mother’s
               26      Day Sunday. Only after Facebook’s counsel flew across the country to depose Dr. Schmidt near
                       his home did Class Counsel reveal that Dr. Schmidt refused to sit for deposition. Class Counsel
               27      did not reimburse Facebook for the wasted time preparing for that deposition, vendor cancellation
                       fees, or travel costs. Blunschi Decl., ¶ 3. To now ask Facebook to pay for Class Counsel’s time
               28      related to that deposition would be beyond the pale.
                                                                                             FACEBOOK’S OPP. TO MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           4                   ATTORNEYS’ FEES AND COSTS
                                                                                              CASE NO. C 18-05982 WHA (JSC)
                       Case 3:18-cv-05982-WHA Document 323 Filed 03/08/21 Page 11 of 32


                   1   found that Van Dyke merely “recycled a conclusion from a different case.” Id. at 6. Further, his

                   2   opinions were “riddled with error.” Id. at 7; see also id. at 8 (“[H]is report is too flawed.”). And

                   3   the testimony of Plaintiff’s damages expert Ian Ratner turned out to be entirely irrelevant, as no

                   4   damages class was certified. Facebook offered reports and testimony from two experts, Dr.

                   5   Catherine Tucker and Austin Berglas, to rebut the testimony of Mr. Van Dyke and Mr. Ratner.

                   6          C.      Settlement
                   7          On January 8, 2020—prior to merits expert discovery and dispositive motions, and long

                   8   before trial—the parties mediated the case with the assistance of Magistrate Judge Joseph Spero.

                   9   See Minute Entry for Settlement Conference (Dkt. 272). Plaintiff later filed his Motion for

               10      Preliminary Approval and, following a hearing and subsequent clarifications (Dkts. 281, 291), the

               11      Court granted preliminary approval on November 15, 2020 (Dkt. 314).

               12      III.   LEGAL STANDARD
               13             Rule 23(h) authorizes an award of “reasonable attorney’s fees and nontaxable costs” in

               14      connection with a class action settlement. Fed. R. Civ. P. 23(h). To determine what fees are

               15      “reasonable” in “injunctive relief class actions, courts often use a lodestar calculation.” Hanlon v.

               16      Chrysler Corp., 150 F.3d 1011, 1029 (9th Cir. 1998). The lodestar is calculated by “multiplying

               17      the number of hours reasonably spent on the litigation by a reasonable hourly rate.” McCown v.

               18      City of Fontana, 565 F.3d 1097, 1102 (9th Cir. 2009) (citing Hensley v. Eckerhart, 461 U.S. 424,

               19      433 (1983)). Efforts spent on unsuccessful claims are not “reasonably expended in pursuit of the

               20      ultimate result achieved.” Gbotoe v. Jennings, No. 17-06819-WHA, 2018 WL 5981951, at *4

               21      (N.D. Cal. Nov. 14, 2018) (Alsup, J.) (quoting Hensley, 461 U.S. at 435).

               22             Once calculated, the lodestar represents a “presumptively reasonable” fee. Gonzalez v.

               23      City of Maywood, 729 F.3d 1196, 1202 (9th Cir. 2013). Only in “rare and exceptional cases”

               24      should the lodestar be adjusted by a multiplier. Welch v. Metro. Life Ins. Co., 480 F.3d 942, 946

               25      (9th Cir. 2007); see also Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 554 (2010) (upward

               26      multiplier should be applied only when the lodestar fee “would not have been adequate to attract

               27      competent counsel” (citation omitted)).

               28
                                                                                              FACEBOOK’S OPP. TO MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            5                   ATTORNEYS’ FEES AND COSTS
                                                                                               CASE NO. C 18-05982 WHA (JSC)
                       Case 3:18-cv-05982-WHA Document 323 Filed 03/08/21 Page 12 of 32


                   1          Additionally, pursuant to 28 U.S.C. § 1920, a “judge or clerk of any Court of the United

                   2   States may tax as costs” certain expenses incurred by the prevailing party, id., but “nontaxable

                   3   costs” may be awarded only as “authorized by law or by the parties’ agreement,” Fed. R. Civ. P.

                   4   23(h). Federal courts should refuse to award costs, even in favor of the prevailing party, when

                   5   there is inadequate documentation. See Lahiri v. Universal Music and Video Distrib. Corp., 606

                   6   F.3d 1216, 1223 (9th Cir. 2010).

                   7   IV.    ARGUMENT

                   8          A.      Class Counsel’s Billing Records Are Inadequate to Support the Fee Request

                   9          Class Counsel has not come close to meeting their burden to document the reasonableness

               10      of hours spent by each firm on discrete projects relevant to the litigation, and significant reductions

               11      to their fee request are required as a result. See Gonzalez, 729 F.3d at 1202. A motion for

               12      attorneys’ fees should be supported by “time records [that are organized] by both the project and

               13      the individual(s) who worked on it.” McLaughlin v. Wells Fargo, No. 15-02904-WHA, 2017 WL

               14      994969, at *3 (N.D. Cal. Mar. 15, 2017) (Alsup, J.). That requires a “detailed description of the

               15      work” for each project, i.e., “a deposition, a motion, a witness interview, and so forth.” Etter v.

               16      Allstate Ins. Co., No. 17-00184 (N.D. Cal. Aug. 28, 2018) (Order re Attorney’s Fees and Costs

               17      (Dkt. 141)) (Alsup, J.). Here, Class Counsel offers only block-billed totals across 23 extremely

               18      high-level categories that span the life of the matter. In these circumstances, a 30% reduction in

               19      recoverable fees is justified. See Lahiri, 606 F.3d at 1223 (affirming 30% reduction for block-

               20      billing); McLaughlin, 2017 WL 994969, at *4 (reducing fee award by 30% to “account for other

               21      unreasonable charges potentially hidden within class counsel’s block-billed and approximately

               22      described entries”).

               23             Far from project-level detail, Class Counsel’s submissions reflect an extreme form of

               24      block-billing: They lump together, by timekeeper and task code, all time billed since November

               25      2018. The hourly totals provided offer no means for the Court, Class, or Facebook to tease apart

               26      the time spent on any particular project. See, e.g., Joint Supplemental Decl. of Class Counsel, Ex.

               27      A at 1. So while it is apparent that, for example, one associate at Morgan & Morgan spent 771.1

               28      hours over 10 months on non-expert depositions (see Ex. 4 at 12), there is no way to determine
                                                                                               FACEBOOK’S OPP. TO MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                             6                   ATTORNEYS’ FEES AND COSTS
                                                                                                CASE NO. C 18-05982 WHA (JSC)
                       Case 3:18-cv-05982-WHA Document 323 Filed 03/08/21 Page 13 of 32


                   1   how much total time he or others spent on the depositions of former plaintiffs who Class Counsel

                   2   should have known were not harmed and therefore were not even part of the proposed class. Nor

                   3   can the Court isolate time spent on the legal claims that were dismissed, the report and depositions

                   4   of Class Counsel’s excluded expert, or Class Counsel’s overreaching discovery motion that

                   5   Magistrate Judge Jacqueline Corley rejected almost in its entirety. See Ryan v. Editions Ltd. West,

                   6   786 F.3d 754, 765 (9th Cir. 2015) (courts may reduce fees request where block-billing makes it

                   7   difficult to ascertain whether the time per task is reasonable); see also Lewis v. Silvertree Mohave

                   8   Homeowners’ Assoc., Inc., No. 16-03581-WHA, 2017 WL 5495816 at *6 (N.D. Cal. Nov. 16,

                   9   2017) (Alsup, J.) (considering entries block-billed where they list “total time spent on all tasks in

               10      one day,” let alone the entire litigation, and finding block-billing is allowable only where the

               11      “entries contain sufficient detail to determine whether billing for the combined tasks was

               12      reasonable” (first emphasis added)).

               13             Class Counsel’s reliance on categorical task codes that “obscure their inefficiencies” and

               14      their failure to organize their timesheets chronologically creates “layers of obfuscation.” Il

               15      Fornaio (Am.) Corp. v. Lazarri Fuel Co., LLC, No. 13-05197-WHA, 2015 WL 2406966 at *4

               16      (N.D. Cal. May 20, 2015) (Alsup, J.). Class Counsel’s 23 task codes are as high-level as they

               17      come—e.g., “Other Written Motions/Submissions,” “Analysis/Strategy,” and “Fact Investigation/

               18      Development.” See Joint Supplemental Decl. of Class Counsel, Ex. A at 1. Most codes contain

               19      hundreds of hours—and one contains nearly 2000 hours, with no breakdown by date or project.

               20      Id. These are exactly the sort of overgeneralized categories this Court rejected in Etter v. Allstate.

               21      See No. 17-00184-WHA, 2018 WL 5791883 at *4-*5 (N.D. Cal. Nov. 4, 2018) (Alsup, J.)

               22      (excluding fees due to the use of similarly generalized descriptions like “Discovery – Plaintiff

               23      Responses” and “Settlement/Mediation”).

               24             Facebook’s counsel repeatedly requested more details from Class Counsel, including

               25      project-level breakdowns and the “spreadsheets containing aggregate detailed time records” that

               26      their “Settlement Consultant,” Randi Ellis, relied on for her opinion on the reasonableness of their

               27      fees and expenses. See Blunschi Decl., Ex. C. In response, Class Counsel merely repackaged

               28      information contained in their original filing into a less detailed “supplemental” submission. See
                                                                                               FACEBOOK’S OPP. TO MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            7                    ATTORNEYS’ FEES AND COSTS
                                                                                                CASE NO. C 18-05982 WHA (JSC)
                       Case 3:18-cv-05982-WHA Document 323 Filed 03/08/21 Page 14 of 32


                   1   Joint Supplemental Decl. of Class Counsel, Ex. A. Class Counsel’s position appears to be that

                   2   Ms. Ellis’s assessment can stand in place of scrutiny by the Court, Class, or Facebook. But the

                   3   Court should not allow a paid consultant to draw legal conclusions on its behalf at all, let alone

                   4   based on data Class Counsel refuses to disclose. See Ex. 20, ¶ 15 (reflecting Ms. Ellis’s conclusion

                   5   that Class Counsel’s fees and expenses “are reasonable and appropriate under both Rule 23 and

                   6   applicable case law within this District and Circuit and the guidelines set by this Court”). This is

                   7   not proper expert testimony and should not be considered here.3 See Rodriguez v. County of Los

                   8   Angeles, 96 F. Supp. 3d 1012, 1026–27 (C.D. Cal. 2014), aff’d, 891 F.3d 776 (9th Cir. 2018)

                   9   (striking purported expert declaration on reasonableness of attorneys’ fees as “not helpful to the

               10      Court and [] not properly considered expert testimony”).

               11             As a result of the opacity in Class Counsel’s submissions, “across-the-board percentage

               12      cuts” to Class Counsel’s lodestar figure are required to arrive at a reasonable fee award because

               13      Class Counsel’s “massive fee application” and lack of detailed records make it impossible for

               14      Facebook or the Court to conduct an “hour-by-hour analysis of the fee request.” Gonzalez, 729

               15      F.3d at 1203; Fischer v. SJB–P.D. Inc., 214 F.3d 1115, 1121 (9th Cir. 2000) (where “more detailed

               16      records were readily available” but not provided, the court may “reduce[] the fee to a reasonable

               17      amount”). The Ninth Circuit does not “view with sympathy any claim that a district court abused

               18      its discretion in awarding unreasonably low attorney’s fees in a suit in which plaintiffs were only

               19      partially successful if counsel’s records do not provide a proper basis for determining how much

               20      time was spent on particular claims.” Schwarz v. Sec’y of Health & Human Servs., 73 F.3d 895,

               21      906 (9th Cir. 1995) (quoting Hensley, 461 U.S. at 437 n.12). The Ninth Circuit and this Court

               22      have agreed that a 30% reduction for inadequate block-billing is appropriate, which Facebook

               23      suggests would be appropriate here. See Lahiri, 606 F.3d at 1223; McLaughlin, 2017 WL 994969,

               24      at *3; see also Johnson v. MGM Holdings, Inc, 943 F.3d 1239, 1241 (9th Cir. 2019) (affirming

               25      25% reduction); Welch, 480 F.3d at 948 (citing study on fees increase of 10-30% for block-billing);

               26      Il Fornaio, 2015 WL 2406966 at *4 (reducing fee award by 43% due, in part, to block-billing).

               27      3
                        Even if it were, Ms. Ellis’s assessment is dubious in light of the issues discussed infra Part IV.B,
               28      and obvious errors such as Class Counsel’s billing for “Expert Witnesses (Trial)” when no trial
                       occurred. See Joint Supplemental Decl. of Class Counsel, Ex. A at 1.
                                                                                              FACEBOOK’S OPP. TO MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            8                   ATTORNEYS’ FEES AND COSTS
                                                                                               CASE NO. C 18-05982 WHA (JSC)
                       Case 3:18-cv-05982-WHA Document 323 Filed 03/08/21 Page 15 of 32


                   1          B.      Class Counsel’s Proposed Lodestar Is Much Too High

                   2          Lodestars must be closely scrutinized—otherwise they incentivize counsel to drive up fees

                   3   by spending unreasonable hours on litigation. See Vizcaino v. Microsoft Corp., 290 F.3d 1043,

                   4   1050 n.5 (9th Cir. 2002); see also In re Anthem, Inc. Data Breach Litig., No. 15-02617-LHK, 2018

                   5   WL 3960068, at *5 (N.D. Cal. Aug. 17, 2018) (“[T]he lodestar method has sometimes been

                   6   criticized because it encourages counsel to bill time and create opportunities to bill time.”). Close

                   7   scrutiny is especially important in this case because the fee request cannot be cross-verified by an

                   8   alternative approach, such as a percentage of recovery. See In re HP Printer Firmware Update

                   9   Litig., No. 16-05820-EJD, 2019 WL 2716287, at *3 (N.D. Cal. June 28, 2019).

               10             Here, Class Counsel’s $8.5 million proposed lodestar (before the requested multiplier) is

               11      unreasonably inflated and should be substantially reduced. First, contrary to the Court’s express

               12      directive, Class Counsel adopted a staffing structure that is extraordinarily “top-heavy,” resulting

               13      in a blended hourly rate that is much higher than rates awarded in other recent data breach cases.

               14      Second, Class Counsel structured its litigation team—which included 104 total timekeepers across

               15      17 firms—in a manner that yielded significant redundancies and inefficiencies. Third, Class

               16      Counsel spent thousands of hours on efforts directed towards dead-end arguments that yielded

               17      nothing of value for the class and were never abandoned, even when their futility became apparent.

               18      These efforts cannot justify the fees Class Counsel now seeks.

               19                     1.      Class Counsel’s Top-Heavy Staffing Warrants a Reduction

               20             The proposed lodestar is inflated by a disproportionate amount of work being completed

               21      by Class Counsel’s most experienced, most expensive attorneys.            While more skilled and

               22      experienced attorneys justifiably command higher rates, this is premised on the assumption that

               23      they will only work on tasks that require their superior skills. Put another way: “A Michelangelo

               24      should not charge Sistine Chapel rates for painting a farmer’s barn.” Hernandez v. Grullense, No.

               25      12-03257-WHO, 2014 WL 1724356, at *5 (N.D. Cal. Apr. 30, 2014) (quoting Ursic v. Bethlehem

               26      Mines, 719 F.2d 670, 677 (3d Cir. 1983)). Anticipating the waste that results from this behavior,

               27      the Court expressly warned Class Counsel at the outset of this case “to avoid the problem of a top-

               28
                                                                                              FACEBOOK’S OPP. TO MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            9                   ATTORNEYS’ FEES AND COSTS
                                                                                               CASE NO. C 18-05982 WHA (JSC)
                       Case 3:18-cv-05982-WHA Document 323 Filed 03/08/21 Page 16 of 32


                   1   heavy plaintiff counsel structure.” Tr. of Jan. 9, 2019 Case Management Conf., at 114-15 (Dkt.

                   2   71). But that guidance was not followed:

                   3       •   51% of Class Counsel’s total attorney-hours were billed by partners.4 Blunschi Decl., ¶ 11.

                   4       •   Partners’ time predominated on nearly all tasks. Among the 14 most time-intensive task
                               codes (accounting for approximately 90% of Class Counsel’s total attorney-hours),
                   5           partners billed the majority of attorney-hours on all but two. Blunschi Decl., ¶ 12.

                   6       •   The lodestar includes many hundreds of hours spent by partners on tasks typically handled
                               predominantly by more junior attorneys, including:
                   7
                                  o 62% of the 342 hours billed to “Document Management and QC”;
                   8
                                  o 58% of the 1,199 hours billed to “Written Discovery/ESI/ Prot. Orders, Stips re
                   9                Discovery”; and

               10                 o 55% of the 398 hours billed to “Case Administration.”

               11      Blunschi Decl., ¶ 13. See Il Fornaio, 2015 WL 2406966, at *5 (“It would be unjustified to charge

               12      the class senior-associate or partner-level rates for routine tasks.”).5 Indeed, while Class Counsel

               13      consisted of 104 timekeepers, the 35 timekeepers with the highest billing rates (between $700 and

               14      $985) billed 67% of the total hours. Blunschi Decl., Ex. D. Class Counsel’s top five most

               15      expensive timekeepers—billing at rates between $925 and $985 per hour—by themselves

               16      accounted for 21% of the total hours contributing to the lodestar. Id.

               17              Class Counsel’s overreliance on senior attorneys also extended to the taking of fact

               18      depositions—the single-most heavily billed task code (nearly 2,000 hours). While Class Counsel

               19      repeatedly asserts that it “staffed depositions and hearings with junior lawyers at lower billing rates

               20      when possible” (Mot. at 14; see also Joint Decl. ¶ 13 (same)), nearly all of Plaintiff’s depositions

               21      of Facebook’s employees were handled together by the same two lawyers: a senior partner with

               22      40 years’ experience ($950 per hour) and another attorney with 11 years’ experience ($742 per

               23      hour). In fact, none of those 15 depositions was attended (much less taken) by an attorney from

               24      Class Counsel’s team with less than 11 years’ experience. And only one of the nine attorneys from

               25      4
                        Additional hours were billed by “Counsels,” “Of Counsels,” “Senior Attorneys,” “Senior
               26      Counsels” or other attorneys with significant experience, but this figure focuses only on partners.
                       5
                        To be clear, Facebook does not suggest that the handful of lawyers (out of over 100 timekeepers,
               27      most of whom Facebook and its counsel did not meet) who actually presented arguments in court
                       or took the lead in depositions are not of high quality—they clearly are. The issue is simply that
               28      many tasks did not demand their seniority or commensurate billing rates.
                                                                                                FACEBOOK’S OPP. TO MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            10                    ATTORNEYS’ FEES AND COSTS
                                                                                                 CASE NO. C 18-05982 WHA (JSC)
                       Case 3:18-cv-05982-WHA Document 323 Filed 03/08/21 Page 17 of 32


                   1   Class Counsel’s team who attended the depositions of named plaintiffs had less than a decade’s

                   2   worth of experience. Blunschi Decl., ¶ 4.

                   3          All told, Class Counsel’s top-heavy staffing yields an aggregate blended billing rate of

                   4   $692 per hour (i.e., $8,536.172.70 lodestar divided by 12,335.70 hours). This constitutes an

                   5   enormous premium over the similar Yahoo! and Anthem cases, which Class Counsel cites

                   6   favorably as justifying top billing rates of up to $900 and $970 per hour (respectively). But counsel

                   7   in Yahoo! made a much greater efforts to delegate tasks to more junior attorneys, avoiding a glut

                   8   of billable hours at the highest rates, and counsel in Anthem saw their average rate slashed for

                   9   failure to do so. In Yahoo!, pursuant to a lodestar cross-check, the Court determined that counsel

               10      reasonably billed 40,085 hours in support of a lodestar of $19,794,471.90—which yields a blended

               11      rate of $494 per hour. Yahoo!, 2020 WL 4212811, at *30. And in Anthem, while counsel

               12      originally requested a lodestar that yielded a comparable blended rate to what counsel requested

               13      in Yahoo!, the court reduced the lodestar due to the same issues present here, i.e., an “imbalance

               14      between partners and associates,” suggesting “that Class Counsel did not assign tasks based on the

               15      skill requisite to perform the legal service,” as well as “unnecessarily duplicative or inefficient

               16      work by virtue of the fact that so many billers needed to familiarize themselves with the case and

               17      keep abreast of case developments.” Anthem, 2018 WL 3960068, at *22, *22 n.8. On these and

               18      other bases, the court lowered counsel’s lodestar from $38 million to $31 million, thereby yielding

               19      a revised blended rate of $393 per hour.

               20             The blended rates in Anthem and Yahoo! offer particularly helpful points of comparison

               21      for the present case because (1) they involved the same subject matter (i.e., data breaches) and

               22      legal claims, (2) the applicants’ ranges of billings rates were similar to those claimed by Class

               23      Counsel, (3) plaintiffs in those cases were also represented by a coalition of firms, (4) all three

               24      firms leading Class Counsel here were involved in Anthem, and two of the three were involved in

               25      Yahoo!, and (5) those cases were of comparable scale to the instant matter. If anything, one would

               26      have expected Class Counsel to be more efficient in executing this case—including less work at

               27      the top—after it gained experience from those cases. But the opposite occurred: the blended rates

               28
                                                                                              FACEBOOK’S OPP. TO MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           11                   ATTORNEYS’ FEES AND COSTS
                                                                                               CASE NO. C 18-05982 WHA (JSC)
                       Case 3:18-cv-05982-WHA Document 323 Filed 03/08/21 Page 18 of 32


                   1   awarded in Yahoo! and Anthem were 29% and 43% lower (respectively) than the $692 rate Class

                   2   Counsel now seeks.

                   3          Applying a top-line discount to the lodestar would rebalance Class Counsel’s staffing

                   4   structure. A discount of 35.8% would align Class Counsel’s blended rate with the average of the

                   5   blended rates ($444) adopted in Anthem and Yahoo!. See also Bain v. Oxford Health Ins. Inc., No.

                   6   15-03305-EMC, 2020 WL 1332080, at *5 (N.D. Cal. Mar. 23, 2020) (imposing 10% reduction

                   7   where counsel’s litigation team was “partner heavy in terms of staffing”); see also Beastie Boys v.

                   8   Monster Energy Co., 112 F. Supp. 3d 31, 57 (S.D.N.Y. 2015) (30% reduction due largely to “the

                   9   partner-intensive nature of the case staffing”); Fair Hous. Ctr. of Sw. Michigan v. Hunt, No. 09-

               10      593-JGS, 2013 WL 5719152, at *15 (W.D. Mich. Oct. 21, 2013) (50% reduction due in part to

               11      “over-utilization of partners,” as “[v]irtually half the hours expended were billed by partners”).

               12                     2.      Class Counsel’s Use of Too Many Timekeepers From Too Many Firms
                                              Warrants a Reduction
               13

               14             Class Counsel’s proffered lodestar is further inflated due to their reliance on a

               15      mindboggling 104 timekeepers across their coalition of 17 law firms. These inefficiencies were

               16      also exacerbated by Class Counsel’s involvement of very large numbers of attorneys on particular

               17      tasks, which caused them to spend hundreds of hours coordinating work across firms. A 15% cut

               18      to the lodestar would reverse these inefficiencies.

               19             Class Counsel must “show that the time spent was reasonably necessary and that [counsel]

               20      made ‘a good faith effort to exclude from [the] fee request hours that are excessive, redundant, or

               21      otherwise unnecessary.’” See United States v. Ne. Med. Servs., Inc., No. 10-1904-CW, 2016 WL

               22      629019, at *2 (N.D. Cal. Feb. 17, 2016) (quoting Jordan v. Multnomah Cnty., 815 F.2d 1258, 1263

               23      n.8 (9th Cir. 1987)); see also Yahoo!, 2020 WL 4212811, at *27 (attorneys’ fees need not be

               24      awarded for work that is “duplicative”). This concern is heightened here because Class Counsel

               25      consisted of 17 firms, 15 of which continued to bill time through December 2019 (i.e., when the

               26      parties began the process of reaching a settlement). Ex. 2-18; see also Robb v. Fitbit Inc., No. 16-

               27      00151-SI, 2018 WL 2371618, at *2 (N.D. Cal. May 3, 2018) (warning that the involvement of just

               28
                                                                                              FACEBOOK’S OPP. TO MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           12                   ATTORNEYS’ FEES AND COSTS
                                                                                               CASE NO. C 18-05982 WHA (JSC)
                       Case 3:18-cv-05982-WHA Document 323 Filed 03/08/21 Page 19 of 32


                   1   two firms would cause it to “scrutinize any fee requests to ensure there were no duplication of

                   2   efforts” (quotation marks omitted)).

                   3          Before it appointed Class Counsel, the Court expressly warned that their litigation team

                   4   should be structured in an efficient manner: “One lawyer, one firm is the best. Now, maybe you

                   5   don’t want to give me that. Okay, I can maybe live with two, but what we can’t have is a top-heavy

                   6   structure that is going to rack up big fees, and I don’t like that.” Tr. of Jan. 9, 2019 Case

                   7   Management Conf., at 114-15 (Dkt. 71). But here, many dozens of lawyers and over a dozen firms

                   8   racked up big fees. For example:

                   9          •   26 different attorneys across 12 firms worked on “Experts/Consultants and Expert
                                  Reports” to support Plaintiff’s three experts and address Facebook’s two rebuttal
               10                 experts;
               11             •   30 different attorneys across 11 firms worked on “Dispositive Motions,” a category
                                  that only clearly included opposing one motion to dismiss but may also include time
               12                 for requesting leave to amend the dismissed claims (the lack of project-level billing
                                  makes it impossible to know for sure);
               13
                              •   41 different attorneys across 13 firms worked on the mysterious category of “Other
               14                 Written Motions/ Submissions”; and
               15             •   29 different attorneys across 12 firms worked on “Depositions - Non-Expert.”
               16      Blunschi Decl., ¶ 15. This distribution of work across a smorgasbord of firms not only required a

               17      needlessly large number of attorneys to familiarize themselves with each task, but also apparently

               18      was coordinated via hundreds of inter-firm phone and in-person conferences. See Joint Decl. ¶ 17;

               19      see also id. ¶ 142 (travel and lodging expenses so that Class Counsel could conduct “in-person

               20      strategy sessions”); infra Part IV.D. This Court has previously expressed concern over the

               21      payment of fees for such activities. See Il Fornaio, 2015 WL 2406966, at *5 (“It is hard to believe

               22      all of these meetings were justified.”). Here, Class Counsel’s opaque submissions do not allow

               23      the Court (or Facebook) to determine how much time Class Counsel actually spent conferring with

               24      itself, but these are clear hallmarks of inefficient, duplicative, and unjustified time.

               25             As noted above, percentage-based cuts to the lodestar are appropriate for large fee

               26      applications, like this one, where the documentation provided does not lend itself to a more

               27      granular accounting. See supra Part IV.A; Gonzalez, 729 F.3d at 1203; see also Ferland v. Conrad

               28      Credit Corp., 244 F.3d 1145, 1150 (9th Cir. 2001) (recognizing that “where the underlying case is
                                                                                                FACEBOOK’S OPP. TO MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                             13                   ATTORNEYS’ FEES AND COSTS
                                                                                                 CASE NO. C 18-05982 WHA (JSC)
                       Case 3:18-cv-05982-WHA Document 323 Filed 03/08/21 Page 20 of 32


                   1   complex, the billing records are likely to be voluminous, and the judicial time expended in

                   2   detailing excessive hours can therefore be similarly great”). Lacking sufficiently detailed billing

                   3   records to excise particular billing entries, Facebook suggests that 15% of the hours constituting

                   4   the lodestar be excluded. See Chang v. County of Santa Clara, No. 15-02502-RMW, 2016 WL

                   5   6162460, at *10 (N.D. Cal. Oct. 24, 2016), aff’d sub nom. Shiow-Huey Chang v. County of Santa

                   6   Clara, 726 F. App’x 565 (9th Cir. 2018) (applying 15% reduction to lodestar due to excessive

                   7   internal conferencing among counsel team).

                   8                  3.      Work That Did Not Benefit The Class Should Be Excluded

                   9          Class Counsel’s proposed lodestar seeks compensation in full for its performance in all

               10      aspects of this litigation, without regard to whether tactics were reasonable, much less conferred

               11      benefits on the class. This is not justified where, as here, the vast majority of the hours comprising

               12      the lodestar relate to Class Counsel’s efforts to invent a classwide damages theory (including on

               13      behalf of former plaintiffs who were not even affected by the breach, using baseless legal theories)

               14      even after they had obtained discovery on the limited scope of user information stolen by the

               15      attackers. See Gbotoe, 2018 WL 5981951, at *4 (efforts on deficient claims are not “reasonably

               16      expended in pursuit of the ultimate result achieved” (quoting Hensley, 461 U.S. at 431)); San

               17      Francisco N.A.A.C.P. v. San Francisco Unified Sch. Dist., 284 F.3d 1163, 1169 (9th Cir. 2002)

               18      (affirming district court’s conclusion that “[i]n light of NAACP’s lack of success, … it would be

               19      patently unfair to require the … defendants to … finance all sides of the litigation”). Even where

               20      successful and unsuccessful claims are related, the degree of overall success determines whether

               21      fees may be awarded for litigating the unsuccessful claims. See Thorne v. City of El Segundo, 802

               22      F.2d 1131, 1141 (9th Cir. 1986). In gauging the degree of counsel’s success, “a district court

               23      should give primary consideration to the amount of damages awarded as compared to the amount

               24      sought.’” McCown, 565 F.3d at 1104 (emphasis added) (quoting Farrar v. Hobby, 506 U.S. 103,

               25      114 (1992)); see also Vargas v. Howell, 949 F.3d 1188, 1200 (9th Cir. 2020) (same). Here, Class

               26      Counsel sought billions in damages and secured none, and though the injunctive relief it obtained

               27      was valuable, it never appeared to be the driver of Class Counsel’s litigation strategy or efforts.

               28
                                                                                               FACEBOOK’S OPP. TO MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            14                   ATTORNEYS’ FEES AND COSTS
                                                                                                CASE NO. C 18-05982 WHA (JSC)
                       Case 3:18-cv-05982-WHA Document 323 Filed 03/08/21 Page 21 of 32


                   1           The Ninth Circuit’s affirmance in Red v. Kraft Foods is instructive. The district court had

                   2   rejected the plaintiffs’ motion to certify a damages class, but they “prevailed on a minor point—

                   3   securing the injunction preventing Kraft from re-introducing certain challenged statements.” Red

                   4   v. Kraft Foods, Inc., No. 10-1028-GW, 2015 WL 12670201, at *5 (C.D. Cal. Apr. 29, 2015). On

                   5   this basis, the court awarded $100,000 in fees out of the $3.3 million requested. Id. The Ninth

                   6   Circuit rejected plaintiffs’ counsel’s challenge to the fee award, holding that the plaintiffs’

                   7   “success was very limited” because, as here, “they did not prevail on their primary claims,” “most

                   8   of their claims failed as a matter of law,” “there was no liability finding,” and “[c]ompared to what

                   9   the putative class initially sought, it is hard to see how Plaintiffs could consider this case a practical

               10      success.” Red v. Kraft Foods Inc., 680 F. App’x 597, 599 (9th Cir. 2017).

               11              Similarly, Class Counsel directed the substantial majority of their time and energy toward

               12      damages objectives wholly unrelated to the settlement they secured. They (1) initially brought

               13      claims on behalf of 17 plaintiffs, most of whom were not even among the users affected by the

               14      breach, (2) asserted and briefed 10 different legal claims, (3) alleged a laundry list of theories of

               15      harm, which they narrowed to five by the time of the class certification motion (Dkts. 153, 185),

               16      and (4) pursued certification of three types of classes. The Settlement Agreement stems from only

               17      the small fraction of their case that survived: one named plaintiff bringing one legal claim under

               18      one theory of harm on behalf of the injunctive class only. As explained below, because Class

               19      Counsel’s proffered lodestar includes thousands of hours spent on unrealized efforts, an 80%

               20      reduction would be appropriate for the fees sought for many tasks.

               21              Improper Plaintiffs: Class Counsel put forward more than a dozen potential plaintiffs who

               22      eventually abandoned ship. The “considerable time” Class Counsel spent on this endeavor,

               23      including duplicative communications with the numerous potential plaintiffs (Joint Decl. ¶ 23),

               24      was almost entirely wasted, as illustrated by the fact that 16 out of 17 plaintiffs dropped or were

               25      dismissed from the case. Indeed, Class Counsel prepared Rule 26 Initial Disclosures—which they

               26      claim required “extensive telephone conferences,” involved “extensive consultation” and “were

               27      time consuming” (id. ¶¶ 26, 36)—for all 17 potential plaintiffs, yet somehow either did not

               28      discover or chose to ignore that most of these plaintiffs were not even among the users whose
                                                                                                  FACEBOOK’S OPP. TO MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                              15                    ATTORNEYS’ FEES AND COSTS
                                                                                                   CASE NO. C 18-05982 WHA (JSC)
                       Case 3:18-cv-05982-WHA Document 323 Filed 03/08/21 Page 22 of 32


                   1   information was compromised. Later, this group was narrowed to five Plaintiffs, on behalf of

                   2   whom Class Counsel spent significant time producing documents (id. ¶ 88) and defending

                   3   depositions (which were “time consuming and required significant preparation” (id. ¶ 89))—only

                   4   for two of them to later voluntarily dismiss their claims when depositions established they were

                   5   not harmed, a third to dismiss after refusing to sit for deposition, and a fourth to be dismissed by

                   6   the Court for lack of standing. Class Counsel’s vetting process was beyond deficient.

                   7          Baseless Claims and Motions: Class Counsel briefed 10 claims, but eight were incapable

                   8   of surviving a motion to dismiss. The Court twice rejected the positions in the briefing that Class

                   9   Counsel professes was so “time-consuming” (id. ¶¶ 50-56). See MTD & Leave Orders (Dkts. 153,

               10      185); see also Hensley, 461 U.S. at 436 (recognizing that the failure of some of counsel’s claims

               11      can warrant a reduction in its lodestar even if the claims are “nonfrivolous” and “raised in good

               12      faith”). Class Counsel exacerbated the hours stemming from these futile claims by continuing to

               13      seek discovery relating to them even after they were dismissed by the Court. For example, Class

               14      Counsel forced the parties to waste substantial time and effort disputing discovery requests that

               15      related to the dismissed claims—even after they were dismissed. See, e.g., Discovery Letter Brief

               16      (Dkt. 170). After lengthy meet-and-confers among counsel, formal briefing, and a hearing,

               17      Magistrate Judge Corley rejected nearly all of their requests, repeatedly pointing out that they

               18      could not obtain discovery relating to claims dismissed by the Court. See Tr. of Aug. 8, 2019

               19      Discovery Hearing, at 33-36 (Dkt. 186); id. at 38 (Magistrate Judge Corley quoting the Court’s

               20      order dismissing Plaintiff’s claims).

               21             Unsupportable Damages Theories and Unnecessary Expert Work: The Court should

               22      similarly reject that portion of Class Counsel’s fees and expenses stemming from its lengthy

               23      pursuit of monetary damages to account for risk of identity theft and the purchase of credit

               24      monitoring. While the Court correctly disposed of these theories when it declined to certify a

               25      damages class, that was only after Class Counsel mired the parties in time-consuming document

               26      discovery, written discovery, witness depositions, expert reports, and expert depositions in support

               27      of these futile arguments, which culminated in Facebook’s successful Daubert challenge to their

               28      identity theft expert, Mr. Van Dyke, and the Court’s denial of certification of a damages class.
                                                                                             FACEBOOK’S OPP. TO MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           16                  ATTORNEYS’ FEES AND COSTS
                                                                                              CASE NO. C 18-05982 WHA (JSC)
                       Case 3:18-cv-05982-WHA Document 323 Filed 03/08/21 Page 23 of 32


                   1   Class Cert. Order (Dkt. 260) at 6, 9. Nevertheless, Class Counsel now seeks, among other things,

                   2   nearly $1 million for hours spent on expert depositions and expert reports—which should be

                   3   reduced by at least 80%, since four of the five experts (i.e., Plaintiff’s experts, Mr. Van Dyke and

                   4   Mr. Ratner, and the two experts who Facebook retained to respond to them) and five of the six

                   5   depositions (since Mr. Van Dyke had to be deposed twice) related to Plaintiff’s meritless identity

                   6   theft and damages theories.6 Blunschi Decl., Ex. E.

                   7          These fees and expenses were not reasonably or prudently incurred. From the very

                   8   beginning of this litigation, Facebook disclosed to Class Counsel (and to the public at large) the

                   9   exact types of user information that were compromised as a result of the attack (e.g., names and

               10      email addresses for about half of affected users, and additional profile fields like hometowns,

               11      relationship statuses, and birthdates for others). Consolidated Joint Case Management Statement

               12      at 5-6 (Dkt. 61). While the Court emphasized that Plaintiffs had a right to verify this representation

               13      and based its pre-class certification decisions on the allegations in the complaint, it simultaneously

               14      recognized that if only non-sensitive data were disclosed—as Facebook represented at the time—

               15      then Plaintiffs would likely not be entitled to meaningful damages (if any). See Tr. of Jan. 9, 2019

               16      Case Management Conf., at 110 (Dkt. 71) (“[I]f it turns out there’s milquetoast stuff and it doesn’t

               17      matter much, then the case is not worth much.”).           Critically, Class Counsel received this

               18      confirmation from the beginning of fact discovery, i.e., when Facebook disclosed extensive details

               19      of its investigation of the breach that confirmed that the compromised data was non-sensitive in

               20      nature. See, e.g., Decl. of Christopher Bream (Dkt. 97) (submitted March 14, 2019).

               21             Nevertheless, lacking any basis to challenge that factual representation, Class Counsel

               22      continued to pursue multiple theories of damages that were unsupported by the record. This

               23      unreasonableness culminated in Class Counsel’s reliance on Mr. Van Dyke, who copied and pasted

               24      from prior reports to opine that members of the class faced a heightened risk of identity theft as a

               25      result of the breach. After Mr. Van Dyke lobbed in an impermissible supplemental report trying

               26      to cure the flaws revealed in his first deposition, Facebook had to seek Judge Corley’s intercession

               27
                       6
                        Class Counsel also deposed Facebook’s experts, Dr. Tucker and Mr. Berglas, who Facebook
               28      needed to retain to rebut Mr. Ratner’s and Mr. Van Dyke’s unfounded claims.
                                                                                               FACEBOOK’S OPP. TO MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            17                   ATTORNEYS’ FEES AND COSTS
                                                                                                CASE NO. C 18-05982 WHA (JSC)
                       Case 3:18-cv-05982-WHA Document 323 Filed 03/08/21 Page 24 of 32


                   1   to obtain a second deposition (Class Counsel refused Facebook’s request for further questioning).

                   2   See Clerk’s Notice Scheduling Telephonic Discovery Hearing (Dkt. 236).               That deposition

                   3   demonstrated that the supplemental report only dug his hole deeper: Mr. Van Dyke had claimed

                   4   that the Class faced an inflated risk of identity theft by assuming that additional fields of data were

                   5   compromised that undisputedly were not. See Class Cert. Order (Dkt. 260) at 8 (“Inexplicably, it

                   6   then came to light that he also generated this rating [of risk of identity theft] by including

                   7   information that had not been compromised in the breach.” (emphasis in original)). This Court

                   8   ultimately recognized that Mr. Van Dyke’s “opinions and declarations were riddled with error,”

                   9   and that he merely “sa[id] whatever [was] convenient to the case at hand.” Id. at 7. And Mr.

               10      Ratner’s (Class Counsel’s damages expert) work was also needless as no damages class was

               11      certified. Facebook incurred the burden of disproving Class Counsel’s unsupported arguments—

               12      it should not also be saddled with the costs of making them in the first place.

               13             To account for all of these fruitless litigation tactics, it would be appropriate, consistent

               14      with Kraft, to apply 80% discounts to the task codes inflated by these unsuccessful efforts.7

               15                                                *       *       *

               16             To summarize, the following suggested discounts are applicable to all task codes: 30% for

               17      Class Counsel’s deficient documentation, 35.8% to reverse Class Counsel’s top-heavy billing, and

               18      another 15% to address inefficiencies stemming from its sprawling team structure (including

               19      excessive internal coordination). Certain specific task codes that were most affected by Class

               20      Counsel’s pursuit of fruitless claims and remedies should then be further discounted:

               21

               22

               23      7
                         See Kraft, 680 F. App’x at 599 (affirming 97% cut); see also Pelayo v. Platinum Limousine
                       Servs., Inc., 804 F. App’x 522, 524 (9th Cir. 2020) (upholding 50% reduction to lodestar “after
               24      considering the limited relief Plaintiffs obtained in comparison to the scope of the litigation as a
                       whole.”); Mahach-Watkins v. Depee, 593 F.3d 1054, 1063 (9th Cir. 2010) (affirming 80% cut in
               25      light of plaintiff’s “limited success” on one federal claim and no success on state law claims);
                       Lanard Toys Ltd. v. Dimple Child LLC, No. 19-616-PA, 2020 WL 4032668, at *5 (C.D. Cal. May
               26      4, 2020), aff’d, 2021 WL 567773 (9th Cir. Feb. 16, 2021) (reducing lodestar by 80% where
                       requesting party succeeded on only one of five claims and secured only $25,884 on proffered
               27      damages of more than $1 million); Branco v. Credit Collection Servs., No. 10-01242-MCE, 2011
                       WL 6003877, at *4-5 (E.D. Cal. Dec. 1, 2011) (cutting fee award by 90% where plaintiff achieved
               28      “minimal success”).
                                                                                               FACEBOOK’S OPP. TO MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            18                   ATTORNEYS’ FEES AND COSTS
                                                                                                CASE NO. C 18-05982 WHA (JSC)
                       Case 3:18-cv-05982-WHA Document 323 Filed 03/08/21 Page 25 of 32


                   1                                                      Block-    Top-Heavy    Excessive    Partial
                                                             Requested
                           Task                                           Billing     Billing     Staffing    Success
                   2                                           Fees
                                                                          (-30%)     (-35.8%)     (-15%)      (-80%)
                   3       Case Administration               $294,121        X           X           X           X
                           Fact Investigation/ Development   $154,472        X           X           X           X
                   4       Client and Class Member
                                                             $171,017          X        X            X           X
                   5       Communications and Vetting
                           Analysis/Strategy                 $515,051          X        X            X           X
                   6       Experts/Consultants and Expert
                                                             $576,593          X        X            X           X
                           Reports
                   7
                           Settlement/Mediation              $303,248          X        X            X
                   8       Pleadings                         $424,172          X        X            X           X
                           Court Mandated
                   9                                         $308,416          X        X            X           X
                           Conferences/Hearings
               10          Dispositive Motions               $390,318          X        X            X           X
                           Other Written
                                                             $692,362          X        X            X           X
               11          Motions/Submissions
                           Class Action Certification and
               12                                            $636,037          X        X            X           X
                           Notice
               13          Written Discovery/ESI/ Prot.
                                                             $863,736          X        X            X           X
                           Orders, Stips re Discovery
               14          Document Production                $411,712         X        X            X           X
                           Document Management and QC         $225,328         X        X            X           X
               15
                           Depositions - Non-Expert          $1,528,953        X        X            X           X
               16          Expert Discovery/Depositions       $395,212         X        X            X           X
                           Discovery Motions                  $105,629         X        X            X           X
               17
                           Other Discovery                     $89,273         X        X            X           X
               18          Expert Witnesses (Trial)             $148           X        X            X           X
                           Other Trial Preparation and
               19                                             $1,128           X        X            X           X
                           Support
               20          Trial and Hearing Attendance        $376            X        X            X           X
                           Settlement Approval documents
               21                                            $439,593          X        X            X
                           and hearings
               22          Settlement Administration          $9,279           X        X            X

               23
                       If these four reductions are applied sequentially,8 they yield a revised lodestar of $881,988.53.
               24
                       Blunschi Decl., Ex. F.
               25

               26      8
                        Because each reduction addresses a different facet of Class Counsel’s unreasonable request, they
                       should not be “stacked,” but applied sequentially. See Gonzalez, 729 F.3d at 1203 & n.2 (the
               27      associative properties of multiplication allow percentage reductions to be applied in any order).
                       For example, the “L320 Document Production” task code should be reduced by each of 30%,
               28      35.8%, 15%, and 80%.
                                                                                            FACEBOOK’S OPP. TO MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            19                ATTORNEYS’ FEES AND COSTS
                                                                                             CASE NO. C 18-05982 WHA (JSC)
                       Case 3:18-cv-05982-WHA Document 323 Filed 03/08/21 Page 26 of 32


                   1          C.      There Is No Basis for a Bonus Multiplier
                   2          Plaintiff’s request for a multiplier of 1.253 should be rejected. Because of the “strong

                   3   presumption that the lodestar is sufficient,” a multiplier is warranted only in “rare and exceptional

                   4   circumstances.” Chambers, 980 F.3d at 665 (reversing a 1.68 lodestar multiplier). The Court may

                   5   “adjust” the lodestar figures “upward or downward to account for several factors, including benefit

                   6   obtained for the class, the complexity and novelty of the issues presented, and the risk of

                   7   nonpayment.” In re Bluetooth Headset Prod. Liab. Litig., 654 F.3d 935, 942 (9th Cir. 2011).

                   8   “Foremost among these considerations, however, is the benefit obtained for the class.” Id. (citing

                   9   Hensley, 461 U.S. at 434-36). None of these factors warrants an upward departure from the

               10      presumptively sufficient lodestar.

               11             Benefit Obtained: This settlement does not merit any multiplier. From day one, Class

               12      Counsel presented this case as one about a data breach that created a risk of identity theft for which

               13      they sought billions of dollars in damages. For example, Plaintiff’s disclosures listed five different

               14      theories of damages, including up to $1,200 for “loss of value of PII” plus $1,900 to $2,900 per

               15      Class member for the “increased risk of future identity theft and stress associated with that risk.”

               16      Blunschi Decl., Ex. B (Initial Disclosures) at 20, 25. Yet Class Counsel fell far short of its own

               17      goals, failing to obtain any monetary benefits for the class. In Yahoo!, the Court found that the

               18      results obtained were “unexceptional” despite the fact that, unlike here, counsel secured a $117.5

               19      million settlement fund with credit monitoring services in addition to enhancements to Yahoo!

               20      security infrastructure. Yahoo!, 2020 WL 4212811, at *34 (substantially reducing multiplier where

               21      “the $117.5 million Settlement Fund is … unremarkable”). While the security commitments will

               22      undoubtedly benefit the injunctive class, Class Counsel cannot dispute that the thrust of their

               23      efforts was aimed at obtaining massive amounts of damages from Facebook. And, in the end, this

               24      Court did not certify the damages class. See Class Cert. Order (Dkt. 260) at 8.

               25             Complexity and Novelty of the Issues: Class Counsel’s assertion that this case was

               26      “complex” is belied by the Court’s ruling on the Motion to Dismiss, in which it narrowed the case

               27      to “a classic negligence claim,” brought by a single plaintiff and governed by California law. MTD

               28      Order (Dkt. 153) at 17; Smith v. K-Mart Corp., 899 F. Supp. 503, 506 (E.D. Wash. 1995) (rejecting
                                                                                               FACEBOOK’S OPP. TO MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            20                   ATTORNEYS’ FEES AND COSTS
                                                                                                CASE NO. C 18-05982 WHA (JSC)
                       Case 3:18-cv-05982-WHA Document 323 Filed 03/08/21 Page 27 of 32


                   1   a multiplier because “[c]learly, negligence is not a novel or complex issue of State law”). And the

                   2   scope of the instant matter pales in comparison to other recent data breach cases. See, e.g., Yahoo!,

                   3   2020 WL 4212811, at *35 (substantially reducing multiplier where the complaint involved 12

                   4   named plaintiffs and 13 counts because of the “substantially limited” scope of work); Anthem,

                   5   2018 WL 3960068, at *13 (100 named plaintiffs, 43 defendants, and claims under all 50 states’

                   6   varying laws).

                   7          Nor is this case “novel.” For the most part, this case presents the same overarching legal

                   8   issues as other recent data breach cases, including ones litigated by these same Class Counsel.9

                   9   Thus, by the time this case was filed, Class Counsel were following their “playbook” for these

               10      types of cases, right down to retaining many of the same experts who used “recycled” conclusions

               11      from a prior case with the same counsel. Class Cert. Order (Dkt. 260) at 6. This is why Class

               12      Counsel was standing ready to pounce, with complaints filed the very same day Facebook

               13      announced the attack.10

               14             Risk of Nonpayment: Class Counsel has not demonstrated that they need to be rewarded

               15      for any supposed uncertainty related to whether this lawsuit would have been brought absent such

               16      a reward. Any ostensible risk Class Counsel claims to have faced is undercut by the fact that 17

               17      different firms clambered to the courthouse to file suit, starting on the day that the breach was

               18      announced, and that the firms involved in this case make a practice of suing large companies after

               19      data breaches. See e.g., Anthem, 2018 WL 3960068, at *27 (declining to add a multiplier where

               20      there was little risk that the class would “otherwise be denied access to counsel”).

               21

               22

               23      9
                         See Yahoo!, 2020 WL 4212811 (finding legal theories were not “novel” when the court
               24      “previously addressed several of the legal theories relied upon by plaintiffs in the Adobe and
                       Anthem cases”); Anthem, 2018 WL 3960068; In re Adobe Sys., Inc. Privacy Litig., 66 F. Supp. 3d
               25      1197 (N.D. Cal. 2014); In re Equifax Inc. Customer Data Sec. Breach Litig., 2020 WL 256132
                       (N.D. Ga. Mar. 17, 2020).
               26      10
                          Class Counsel’s tactics undermine their argument that this case was novel because “most data
                       breach cases tend to involve … login credentials, payment card-related data, and protected heath
               27      information.” Mot. at 18. The fact that such sensitive information was not compromised (as
                       Facebook explained from the start, and promptly demonstrated with detailed evidence) only
               28      highlighted the weakness of the case and contributed to the failure of the damages class.
                                                                                              FACEBOOK’S OPP. TO MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           21                   ATTORNEYS’ FEES AND COSTS
                                                                                               CASE NO. C 18-05982 WHA (JSC)
                       Case 3:18-cv-05982-WHA Document 323 Filed 03/08/21 Page 28 of 32


                   1          D.      Class Counsel Seeks Impermissible Cost Reimbursements
                   2          Class Counsel seeks $1.2 million in litigation costs, which includes costs for travel, food,

                   3   and “Common Benefit” telephone conferences.11 See Ex. 19 (Codes 2-5, 12, 14). Cost-shifting

                   4   for these categories of expenses is not permitted by statute, so the totals for each of those code

                   5   categories should be subtracted from any cost award. Additionally, the vast majority of the expert

                   6   costs sought under Code 8 should be excluded because they are both unreasonable and stem from

                   7   litigation tactics that Class Counsel should have abandoned. Even if these costs are not cut,

                   8   Exhibit 19 to the Motion (which purports to itemize the requested costs) provides woefully

                   9   inadequate descriptions, so the total sums should alternatively be heavily discounted. Class

               10      Counsel’s submission does not justify the costs requested.

               11                     1.      Most Costs Should be Eliminated for Lack of Statutory Foundation

               12             “Under the ‘American rule,’ litigants ordinarily are required to bear the expenses of their

               13      litigation unless a statute or private agreement provides otherwise.” Carbonell v. INS, 429 F.3d

               14      894, 897-98 (9th Cir. 2005); Crawford Fitting Co. v. J.T. Gibbons, Inc., 482 U.S. 437, 441-42

               15      (1987) (costs may be awarded only where they are authorized by statute, and court should “refuse

               16      to tax costs in favor of the prevailing party” if they are not). Because this case was resolved on a

               17      common law claim, there is no relevant cost-shifting statute other than the generally applicable

               18      “taxation of costs” provision found in 28 U.S.C. § 1920, which provides limited categories of

               19      expenses for all federal cases. See Grove v. Wells Fargo Fin. Cal., Inc., 606 F.3d 577, 579 (9th

               20      Cir. 2010) (Section 1920 “define[s] the full extent of a federal court’s power to shift litigation costs

               21      absent express statutory authority” (quoting W. Va. Univ. Hosps., Inc. v. Casey, 499 U.S. 83, 86

               22      (1991)); see also N.D. Cal. L.R. 54-3. The parties have not agreed to any other cost-shifting

               23      scheme. See Fed. R. Civ. P. 23(h) (“nontaxable costs” may be awarded only as “authorized by

               24      law or by the parties’ agreement” and following the procedures of Fed. R. Civ. P. 54(d)).

               25

               26      11
                          Class Counsel offers two different figures in their fees motion, and a third in their Joint Decl.,
                       but none of these matches their documentation. See Mot. at 3 (requesting “$1,210,900.75[] in
               27      litigation costs”); id. at 23 (requesting “$1,086,287.60 in litigation costs”); Joint Decl. ¶ 157 (“the
                       total expenses incurred and sought for reimbursement in this litigation is $1,228,008.75”). If the
               28      costs requested in Plaintiff’s Exhibit 19 are totaled, the final figure is $1,199,903.47.
                                                                                                FACEBOOK’S OPP. TO MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                             22                   ATTORNEYS’ FEES AND COSTS
                                                                                                 CASE NO. C 18-05982 WHA (JSC)
                       Case 3:18-cv-05982-WHA Document 323 Filed 03/08/21 Page 29 of 32


                   1          Class Counsel’s motion ignores their lack of statutory authority to seek costs outside of

                   2   those defined by Section 1920, and instead styles the exorbitant fee request of almost $1.2 million

                   3   as “reasonable” if viewed through the lens of the more deferential civil rights standard under 42

                   4   U.S.C. § 1988. See Chalmers v. City of Los Angeles, 796 F.2d 1205, 1216 n.7 (9th Cir. 1986), as

                   5   amended on denial of reh’g, 808 F.2d 1373 (9th Cir. 1987) (allowing reimbursement of

                   6   transportation costs because, “[e]ven though not normally taxable as costs, out-of-pocket

                   7   expenses incurred by an attorney which would normally be charged to a fee paying client are

                   8   recoverable as attorney’s fees under section 1988” (emphasis added)); see also Mot. at 22 (citing

                   9   Harris v. Marhoefer, 24 F.3d 16 (9th Cir. 1994), a civil rights case that relies on Chalmers for the

               10      same point). The other cases cited in Class Counsel’s one-page justification for their high costs

               11      (Mot. at 22-23) involve the common fund doctrine, which allows for shifting of costs that are

               12      “reasonable under the circumstances,” but only for “a lawyer who recovers a common fund for the

               13      benefit of persons other than himself.” Rodriguez v. Disner, 688 F.3d 645, 653 (9th Cir. 2012).

               14             This litigation did not result in a common fund, and is obviously not a civil rights case.

               15      Class Counsel here was staffed to the hilt and, evidently, not shy about spending money.12 The

               16      over-large team of attorneys spent more than $176,000 on hotels and air travel, $18,000 on food,

               17      and $22,000 for ground transportation, in part so that their team could conduct regular in-person

               18      meetings in different places around the country. See, e.g., Ex. 19 at 5 (noting hotel charges for

               19      “every Morgan & Morgan attorney” to attend an all-hands meeting in Chicago where none of the

               20      attorneys are based); id. at 16 ($390.06 meal charge for strategy meeting in NYC).

               21             All of these activities fall outside of Section 1920. See 28 U.S.C. § 1920. The sums

               22      expended under Codes 2 (Hotels), 3 (Meals), 4 (Mileage), 5 (Air Travel), 12 (Ground

               23      Transportation), and 14 (Common Benefit), as identified in Plaintiff’s Exhibit 19, are therefore

               24      unfounded, and it is outside of the Court’s authority to award them as costs. See Crawford, 482

               25
                       12
                          See, e.g., Ex. 19 at 10 (a single page of costs includes one attorney’s $1,037.68 W Hotel bill,
               26      another attorney’s $1,162.56 Westin hotel bill, and a third attorney’s $1,644.62 Westin hotel bill,
                       none of which state that they related to more than one night’s stay or provide a reason for the high
               27      rates). Cf. Joint Decl. ¶ 142 (“Details for hotel stays submitted as litigation costs include the date,
                       length of stay, location, context of the relevant billing task, and, if applicable, special
               28      circumstances that would explain higher than usual rates . . . .”).
                                                                                               FACEBOOK’S OPP. TO MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            23                   ATTORNEYS’ FEES AND COSTS
                                                                                                CASE NO. C 18-05982 WHA (JSC)
                       Case 3:18-cv-05982-WHA Document 323 Filed 03/08/21 Page 30 of 32


                   1   U.S. at 440 (Section 1920 “embodies Congress’ considered choice as to the kinds of expenses that

                   2   a federal court may tax as costs against the losing party”). The costs requested for each of those

                   3   categories (totaling $221,146.40) are not supported by law.

                   4                  2.      No Costs Should be Awarded for Expert Witnesses Regarding Identity
                                              Theft or Damages
                   5

                   6          As discussed above, supra Part IV.B.3, Class Counsel’s use of expert witnesses Mr. Van

                   7   Dyke and Mr. Ratner yielded no benefit to the class. In addition to excluding the attorneys’ fees

                   8   for working with these experts, the Court should exclude their costs. See Ex. 19 at 75-76 (noting

                   9   costs that all appear to be associated with expert witness companies). Both Rule 23 and the parties’

               10      settlement agreement allow for recovery of “reasonable” costs only, and if the Court determines

               11      that Class Counsel’s expert work was not useful, the attendant costs should also be excluded. See

               12      Fed. R. Civ. P. 23(h); Wakefield v. Wells Fargo & Co., No. 13-05053-LB, 2015 WL 3430240, at

               13      *6 (N.D. Cal. May 28, 2015) (“Class counsel are entitled to reimbursement of reasonable out-of-

               14      pocket expenses.” (emphasis added)). A total of $538,775 of Class Counsel’s Code 8 “Witness

               15      and Expert Expenses” are attributable to Mr. Van Dyke and Mr. Ratner. See Ex. 19 at 75-76

               16      (noting $413,703 in payments to GlassRatner, $93,109 in payments to Futurion Digital, Inc., and

               17      a $31,963-reimbursement for an unspecified expert fee).

               18                     3.      Class Counsel Fails to Provide Adequate Documentation for Costs Sought

               19             Further, even if the Court considers awarding costs for the categories of charges identified

               20      above (supra Part IV.D.1-2), a large percentage of those line items also include inadequate

               21      descriptions to satisfy Class Counsel’s documentation burden. To provide just some examples:

               22             •   Many of counsel’s travel-related charges (Codes 2-5 and 12) provide no point of
                                  reference regarding where the billing individual was travelling to or from, the purpose
               23                 of the travel, what city the attorney was in, how many nights they stayed, or why certain
                                  costs were so high (e.g., Ex. 19 at 9 (billing $1020.25 for a hotel in Detroit); id. at 6
               24                 (two attorneys charged $5,643.06 and $5,538.81, respectively, for their hotel stays to
                                  attend a half-day Case Management Conference13)).
               25

               26      13
                         Plaintiffs claim these excessive costs were necessary because “attorneys occasionally had to fly
               27      and stay in hotels on short notice or when rates were particularly high in the destination city,”
                       specifically citing “the NCAA National Championship between Alabama and Clemson” (Ex. 20,
               28      ¶ 11), which took place two days before the January 10, 2019, Case Management Conference
                       (“CMC”). But that CMC was set with three months’ notice (Dkt. 17), and Facebook’s lead
                                                                                             FACEBOOK’S OPP. TO MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           24                  ATTORNEYS’ FEES AND COSTS
                                                                                              CASE NO. C 18-05982 WHA (JSC)
                       Case 3:18-cv-05982-WHA Document 323 Filed 03/08/21 Page 31 of 32


                   1          •   There is no apparent exercise of reasonable oversight. One partner’s costs include 96
                                  meals in a 10-month period for a total of $4,811.99. See Ex. 19 at 20-35 (reflecting 96
                   2              meals expensed by one partner between April 1, 2019 and January 31, 2020, costing
                                  $4,811.99 after dividing evenly for shared meals).
                   3
                              •   It is unclear what number of entries are attributable to Class Counsel’s discretionary,
                   4              in-person strategy meetings—including (1) an in-person meeting in Chicago, where no
                                  attorneys on the team appear to be based, and (2) more than $1,500 for an in-person
                   5              meeting to compile time records for this Motion. See Ex. 19 at 35, 110, 122. These
                                  meetings are all the more unjustifiable given Counsel’s innumerable telephone
                   6              conferences. Joint Decl. ¶ 17.

                   7   If the Court does not exclude costs for Codes 2-5 and 12 entirely, as suggested above, supra Part
                   8   IV.D.1, it should either deny or reduce them for lack of documentation and reasonableness.14
                   9   V.     CONCLUSION
               10             For the foregoing reasons, Class Counsel’s submission does not justify their requested fees
               11      and costs. Facebook respectfully suggests that the Court reduce Class Counsel’s lodestar for fees
               12      based on the principled reductions outlined above, deny the request for an upward multiplier, and
               13      limit recoverable costs.
               14

               15      DATED: March 8, 2021                         Respectfully submitted,
               16                                                   LATHAM & WATKINS LLP
               17                                                   By: /s/ Andrew B. Clubok
                                                                        Andrew B. Clubok (pro hac vice)
               18                                                         andrew.clubok@lw.com
                                                                        Susan E. Engel (pro hac vice)
               19                                                         susan.engel@lw.com
                                                                        555 Eleventh Street, NW, Suite 1000
               20                                                       Washington, D.C. 20004-1304
                                                                        T: +1.202.637.2200/F: +1.202.637.2201
               21

               22

               23
                       counsel, who also attended the CMC, stayed at the Holiday Inn San Francisco Civic Center, at a
               24      cost of $629.98 (including a $19.78 meal charge). Blunschi Decl., Ex. A (hotel receipt).
                       14
                          See Lahiri, 606 F.3d at 1223 (reducing costs for inadequate documentation); Caudle v.
               25      Sprint/United Mgmt. Co., No. 17-06874-WHA, 2019 WL 6841239, at *6 (N.D. Cal. Dec. 16, 2019)
                       (Alsup, J.) (rejecting cost request that was “left unexplained and does not appear necessary”);
               26      Johnson v. Metro-Goldwyn-Mayer Studios Inc., No. 17-541-RSM, 2018 WL 5013764, at *12
                       (W.D. Wash. Oct. 16, 2018), aff’d sub nom. Johnson v. MGM Holdings, Inc, 943 F.3d 1239 (9th
               27      Cir. 2019) (reducing fees and costs for “unreasonable amount of travel time” and where
                       “conferences often appear duplicative and serving unclear purposes”); Il Fornaio, 2015 WL
               28      2406966 at *5 (declining to award expenses that were “not adequately accounted for or justified”).
                                                                                              FACEBOOK’S OPP. TO MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                          25                    ATTORNEYS’ FEES AND COSTS
                                                                                               CASE NO. C 18-05982 WHA (JSC)
                       Case 3:18-cv-05982-WHA Document 323 Filed 03/08/21 Page 32 of 32


                   1                                         Melanie M. Blunschi (CA Bar No. 234264)
                                                               melanie.blunschi@lw.com
                   2                                         Elizabeth L. Deeley (CA Bar No. 230798)
                                                               elizabeth.deeley@lw.com
                   3                                         Michael H. Rubin (CA Bar No. 214636)
                                                               michael.rubin@lw.com
                   4                                         505 Montgomery Street, Suite 2000
                                                             San Francisco, CA 94111-6538
                   5                                         T: +1.415.391.0600/F: +1.415.395.8095

                   6                                         Serrin Turner (pro hac vice)
                                                               serrin.turner@lw.com
                   7                                         885 Third Avenue
                                                             New York, NY 10022-4834
                   8                                         T: +1.212.906.1200/F: +1.212.751.4864

                   9                                         Attorneys for Defendant Facebook, Inc.

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
                                                                               FACEBOOK’S OPP. TO MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                               26                ATTORNEYS’ FEES AND COSTS
                                                                                CASE NO. C 18-05982 WHA (JSC)
